     Case 2:20-cv-09582-JFW-E Document 53 Filed 03/08/21 Page 1 of 2 Page ID #:1134




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 20-9582-JFW(Ex)                                                Date: March 8, 2021

Title:        Vanessa Bryant -v- County of Los Angeles, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER DENYING JOINT APPLICATION FOR LEAVE
                                          TO FILE PORTIONS OF THE FIRST AMENDED
                                          COMPLAINT UNDER SEAL [2/24/2021; Docket No. 49]

       On February 24, 2021, Plaintiff Vanessa Bryant (“Plaintiff”) and Defendants County of Los
Angeles (the “County”) and Los Angeles County Sheriff’s Department (the “Department”)
(collectively, “Defendants”) filed a Joint Application For Leave to File Portions of the First Amended
Complaint Under Seal (“Application”). The Court finds that this matter is appropriate for decision
without oral argument. After considering the Application, and the arguments therein, the Court
rules as follows:

       Pursuant to the Court’s Order filed on December 14, 2020, Plaintiff’s deadline to join parties
and amend her complaint is March 24, 2021. Defendants have consented to the filing of Plaintiff’s
First Amended Complaint, which adds certain factual allegations and names four individual sheriff’s
deputies (the “Deputy Defendants”) and the Los Angeles County Fire Department (“Fire
Department”) as defendants. However, the parties disagree as to whether portions of the First
Amended Complaint should be filed under seal and whether the Deputy Defendants may proceed
anonymously.

        In the Application, Defendants seek to seal portions of the First Amended Complaint that
contain: (1) the Deputy Defendants’ names and ranks (which Plaintiff obtained from the Internal
Affairs Bureau (“IAB”) report); and (2) verbatim quotes from the IAB report. Defendants refused to
produce the IAB report until ordered to do so by the Magistrate Judge. The IAB report is subject to
a “confidential” designation pursuant to the parties’ stipulated protective order (Docket No. 33).

     “Historically, courts have recognized a ‘general right to inspect and copy public records and
documents, including judicial records and documents.’” Kamakana v. City & Cnty. of Honolulu, 447


                                            Page 1 of 2                          Initials of Deputy Clerk sr
    Case 2:20-cv-09582-JFW-E Document 53 Filed 03/08/21 Page 2 of 2 Page ID #:1135




F.3d 1172, 1178 (9th Cir. 2006) (citation omitted). In considering a sealing request, the Court
begins with “a strong presumption of access [as] the starting point.” Id. Because a complaint
“forms the foundation of the lawsuit” and is a document that is “more than tangentially related to
the underlying cause of action,” parties seeking to seal a complaint must articulate “compelling
reasons supported by specific factual findings that outweigh the general history of access and the
public policies favoring disclosure.” Reyna v. Arris Int’l PLC, 2018 WL 1400513, at *1 (N.D. Cal.
Mar. 20, 2018) (collecting cases). “In general, ‘compelling reasons’ sufficient to outweigh the
public’s interest in disclosure and justify sealing court records exist when such court files might
have become a vehicle for improper purposes, such as the use of records to gratify private spite,
promote public scandal, circulate libelous statements, or release trade secrets.” Kamakana, 447
F.3d at 1179 (quotations and citations omitted). However, “[t]he mere fact that the production of
records may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will
not, without more, compel the court to seal its records.” Id.

         Defendants have failed to demonstrate compelling reasons to seal the Deputy Defendants’
names (and ranks) or the verbatim quotes from the IAB report. Indeed, “where the case involves
allegations of police misconduct, the public has a vested interest ‘in assessing the truthfulness of
the allegations of official misconduct, and whether agencies that are responsible for investigating
and adjudicating complaints of misconduct have acted properly and wisely.’” Macias v. Cleaver,
2016 WL 3549257, (E.D. Cal. June 30, 2016). “Misconduct by individual officers, incompetent
internal investigations, or questionable supervisory practices must be exposed if they exist.” Welsh
v. City & Cty. of San Francisco, 887 F. Supp. 1293, 1302 (N.D. Cal. 1995). With respect to
Defendants’ request to seal the Deputy Defendants’ names and ranks (and to allow them to
proceed anonymously), Defendants have not identified a single case in which a police officer sued
for civil rights violations has been allowed to proceed in such a manner. Although the Court
recognizes that this case has been the subject of public scrutiny and media attention and that the
Deputy Defendants are legitimately concerned that they will encounter vitriol and social media
attacks, such concerns, by themselves, are not sufficient to outweigh the public’s strong interest in
access. Moreover, Defendants’ concern that hackers may attempt to seek out and gain access to
the individual deputies’ devices to locate any photographs and publish them is totally inconsistent
with their position that such photographs no longer exist.

       With respect to the verbatim quotes from the IAB report, Defendants argue that publicly
disclosing those quotes will “discourage witness cooperation” and “prevent IAB from fully
investigating potential misconduct.” However, “[t]his type of conclusory assertion does not satisfy
the ‘compelling reasons’ standard.” Macias, 2016 WL 3549257 at *6. As the district court stated
in Macias, “contrary to Defendants’ assertions otherwise, courts have recognized that victims,
witnesses, and other officers may be more likely to participate in investigations or discipline
proceedings if they believe their reports of misconduct will be thoroughly and fairly investigated.”
Id. Moreover, Sheriff Villanueva’s promise to publicly release the IAB report after the conclusion of
the investigation undermines Defendants’ purported concern in the disclosure of the limited
excerpts at issue here.

       For the foregoing reasons, Defendants’ Application is DENIED.


       IT IS SO ORDERED.

                                             Page 2 of 2                         Initials of Deputy Clerk sr
